 1

 2

 3

 4

 5

 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11   JOSE ACOSTA,                                         Case No. 1:18-cv-01102-AWI-EPG

12                        Plaintiff,                      ORDER GRAINTING PLAINTIFF
                                                          LEAVE TO FILED FIRST AMENDED
13                 v.                                     COMPLAINT

14                                                        (ECF No. 15)
     AP GILL, INC., et al.,
15
                          Defendants.
16

17        The Parties having so stipulated (ECF No. 15) and good cause appearing, IT IS ORDERED
18        1. Plaintiff shall file his First Amended Complaint, a copy of which was filed with the
19            Parties’ stipulation, within five (5) calendar days of the date this Order is entered.
20        2. Defendant Cesar Chavez Foundation, formerly known as the National Farm Workers
21            Service Center, Inc., shall file a response thereto within fourteen (14) days of the date
22            the First Amended Complaint is filed.
23

24   IT IS SO ORDERED.

25
        Dated:    May 6, 2019                                  /s/
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28


                                                      1
